 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
         BRENDA TAYLOR, et al.,
 8                                 Plaintiffs,
                                                             C18-262 TSZ
 9              v.
                                                             MINUTE ORDER
10       CITY OF SEATTLE, et al.,
11                                 Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)        Defendants’ Partial Motion to Dismiss Plaintiffs’ Second Amended
14
                     Complaint under 12(b)(6), docket no. 33, is GRANTED in part and
                     DENIED in part as follows:
15
                     a. Defendants’ motion is DENIED with respect to Plaintiffs’ claims
16                      against the City of Seattle. Plaintiffs have alleged that the City of
                        Seattle employs a custom of “officers giving conflicting commands”
17                      followed by application of excessive force, which proximately caused
                        Plaintiffs’ injuries. Second Amended Compl. (“SAC”), docket no. 29,
18                      ¶ 2.4. This is more than a barebones recital of the elements of a Monell
                        claim and is sufficient to survive a motion to dismiss. See Monell v.
19                      Dep’t of Social Services of N.Y., 436 U.S. 658 (1978). Although proof
                        of isolated constitutional violations does not result in municipal liability,
20                      Plaintiffs are entitled at this stage to develop proof supporting their
                        allegation that these violations are part of a larger pattern. Cf. City of
21                      Oklahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985) (“Proof of a
                        single incident of unconstitutional activity is not sufficient to impose
22                      liability under Monell, unless proof of the incident includes proof that it
23

     MINUTE ORDER - 1
 1                 was caused by an existing, unconstitutional municipal policy, which
                   policy can be attributed to a municipal policymaker.”); Trevino v. Gates,
 2                 99 F.3d 911, 918 (9th Cir. 1996) (noting that that, to establish custom,
                   plaintiff must show that his injury resulted from a permanent and well-
 3                 settled practice) (internal quotation marks omitted).

 4              b. Defendants’ motion to dismiss with respect to Plaintiffs’ claims of
                   negligence is DENIED. Plaintiffs have alleged sufficient facts to plead
 5                 negligence claims against Defendants. Plaintiffs specifically allege that
                   these Defendant officers had direct contact with Taylor and issued
 6                 inconsistent verbal commands to Taylor before he was shot. Plaintiffs
                   allege that these officers owed duties to the public in general and to
 7                 Taylor specifically to not “create a chaotic scene” likely to result in
                   physical harm and to “give orderly commands that can and should be
 8                 followed, not commands that . . . would endanger the public in general.”
                   SAC ¶ 4.13. Plaintiffs go on to allege that Defendants’ breach of that
 9                 duty resulted in Taylor’s death. Viewing the allegations in the light
                   most favorable to Plaintiffs, the Complaint states claims of negligence
10                 against Defendants. This case involves alleged negligence that “was the
                   result of direct contact with the [deceased], not the performance of a
11                 general public duty.” Garnett v. City of Bellevue, 59 Wash. App. 281,
                   286, 796 P.2d 782 (1990).
12
                c. Defendants’ motion is DENIED with respect to Plaintiffs’ claims of
13                 negligence against Defendants Barnes and Acuesta. Plaintiffs have
                   alleged that Acuesta and Barnes owed Plaintiff a duty not to create
14                 confusion by shouting conflicting commands and violated that duty by
                   shouting conflicting commands while Defendants Spaulding and Miller
15                 approached Che Andre Taylor with weapons drawn. SAC ¶¶ 4.12-4.14.
                   Viewing the factual allegations in the light most favorable to Plaintiff,
16                 the shooting by Defendants Spaulding and Miller is not an intervening
                   act.
17
                d. Defendants’ motion is GRANTED with respect to Plaintiffs’ substantive
18                 due process claim. Plaintiff concedes that Brenda Taylor’s substantive
                   due process claim should be dismissed (Response, docket no. 36, at 13).
19                 Plaintiffs’ substantive due process claim is dismissed with prejudice.

20

21

22

23

     MINUTE ORDER - 2
 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 9th day of April, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
